Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of May 30, 2018 and
effective as of June 4, 2018 (the “Effective Date”) by and between Enviva
Management Company, LLC, a Delaware limited liability company (the “Company”),
and Shai Even (“Executive”).

 

1.                                      Employment. During the Employment Period
(as defined in Section 4 below), the Company shall employ Executive, and
Executive shall serve, as Executive Vice President and Chief Financial Officer
of the Company, Enviva Holdings GP, LLC, a Delaware limited liability company
(“Holdings GP”) and the general partner of Enviva Holdings, LP, a Delaware
limited partnership (“Holdings”), and such Affiliates of the Company as may be
designated by Holdings from time to time.

 

2.                                      Duties and Responsibilities of
Executive.

 

(a)                                 During the Employment Period, Executive
shall devote his full business time and attention to the business of the Company
and its Affiliates, as applicable, and will not hold any outside employment or
consulting position.  Executive’s duties pursuant to this Agreement will include
those normally incidental to the position identified in Section 1, as well as
such additional duties as may be assigned to him by Holdings from time to time.

 

(b)                                 Executive represents and covenants that he
is not the subject of or a party to any employment agreement, non-competition or
non-solicitation covenant, non-disclosure agreement, or any other agreement,
covenant, understanding, or restriction that would prohibit Executive from
executing this Agreement and fully performing his duties and responsibilities
hereunder, or would in any manner, directly or indirectly, limit or affect the
duties and responsibilities that may now or in the future be assigned to
Executive hereunder.

 

(c)                                  Executive acknowledges and agrees that
Executive owes the Company and its Affiliates fiduciary duties, including duties
of care, loyalty, fidelity, and allegiance, such that Executive shall act at all
times in the best interests of the Company and its Affiliates and shall not
appropriate any business opportunity of the Company or its Affiliates for
himself.  Executive agrees that the obligations described in this Agreement are
in addition to, and not in lieu of, the obligations Executive owes the Company
and its Affiliates under common law.  The Parties acknowledge and agree that
Executive may provide services (including as an executive, employee, director,
or otherwise) to multiple Affiliates of the Company and, in providing such
services, Executive will not be violating his obligations hereunder so long as
Executive abides by the terms of Sections 7, 8, and 9 below in the course of
performing such services.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Period,
the Company shall pay to Executive an annualized base salary of $425,000 (the
“Base Salary”) in consideration for Executive’s services under this Agreement,
payable on a not less than monthly basis, in conformity with the Company’s
customary payroll practices for executives.

 

(b)                                 Annual Bonus.  During the Employment Period,
Executive shall be eligible for discretionary bonus compensation for the 2018
calendar year and for each subsequent complete

 

--------------------------------------------------------------------------------


 

calendar year that he is employed by the Company hereunder (each, a “Bonus
Year”) pursuant to the applicable incentive or bonus compensation plan of the
Company, if any, that is applicable to similarly situated executives of the
Company (each, an “Annual Bonus”).  Each Annual Bonus shall have a target value
that is not less than 120% of Executive’s Base Salary as in effect on the first
day of the Bonus Year to which such Annual Bonus relates (the “Minimum Target
Annual Bonus”); provided, however, that the Minimum Target Annual Bonus for the
2018 calendar year shall not be less than 120% of Executive’s Base Salary as in
effect on the Effective Date.  The performance targets that must be achieved in
order to realize certain bonus levels shall be established by the Board of
Directors of Holdings GP (the “Holdings Board”) or a committee thereof annually,
in its sole discretion, and communicated to Executive in accordance with terms
of the applicable incentive or bonus plan, if any, or if no such plan has been
adopted, within the first 90 days of the applicable Bonus Year (the most
recently established target value for Executive’s Annual Bonus is referred to
herein as the “Target Annual Bonus”).  Each Annual Bonus, if any, will be paid
as soon as administratively feasible after the Holdings Board or a committee
thereof certifies whether the applicable performance targets for the applicable
Bonus Year have been achieved, but in no event later than March 15 following the
end of such Bonus Year.

 

(c)                                  Equity Compensation Awards.

 

(i)                                     Within 45 days following the Effective
Date, Executive will receive a grant under the Enviva Partners, LP Long-Term
Incentive Plan (the “EVA LTIP”) with a target value equal to 200% of Executive’s
Base Salary, with 50% of such grant being comprised of phantom units subject to
time-based vesting conditions (the “Time-Based Sign-On LTIP Award”) and 50% of
such grant being comprised of phantom units subject to performance-based vesting
conditions (the “Performance-Based Sign-On LTIP Award, and together with the
Time-Based Sign-On LTIP Award, the “Sign-On LTIP Award”). The Time-Based Sign-On
LTIP Award will include a tandem grant of distribution equivalent rights and
will vest on the third anniversary of the grant date so long as Executive
remains continuously employed by the Company through such third anniversary of
the grant date. The Performance-Based Sign-On LTIP Award will include a tandem
grant of distribution equivalent rights and will be subject to the same
performance goals as the performance-based phantom units granted to executive
officers of the Company in 2018 measured over a three-year performance period
ending on December 31, 2020.

 

(ii)                                  With respect to the 2019 calendar year and
each subsequent calendar year during the Employment Period, Executive shall be
eligible to receive annual awards under the EVA LTIP or such other Enviva
Partners, LP equity compensation plan in effect from time to time (the EVA LTIP
or such other plan, the “LTIP”) with a target value equal to 200% of Executive’s
Base Salary as in effect on the first day of such calendar year (the “Target
Annual LTIP Award”).

 

(iii)                               The Sign-On LTIP Award and all other awards
granted to Executive under the LTIP, if any, shall be on such terms and
conditions as the board of directors (the “Partners Board”) of Enviva Partners
GP, LLC, a Delaware limited liability company and the general partner of Enviva
Partners, LP (the “MLP”), or a committee thereof shall determine from time to
time and shall be subject to and governed by the terms and

 

2

--------------------------------------------------------------------------------


 

provisions of the LTIP as in effect from time to time and the award agreements
evidencing such awards.  Nothing herein shall be construed to give Executive any
rights to any amount or type of grant or award except as provided in such award
to Executive provided in writing and authorized by the Partners Board (or a
committee thereof).

 

4.                                      Term of Employment. The initial term of
Executive’s employment under this Agreement is the 36-month period that began
the Effective Date and shall end on the third anniversary of the Effective Date
(the “Initial Term”).  On the third anniversary of the Effective Date and on
each subsequent anniversary of the Effective Date thereafter, the term of
Executive’s employment under this Agreement shall automatically renew and extend
for a period of 12 months (each such 12-month period being a “Renewal Term”)
unless written notice of non-renewal is delivered by either party to the other
not less than 60 days prior to the expiration of the then-existing Initial Term
or Renewal Term, as applicable.  Notwithstanding any other provision of this
Agreement to the contrary, Executive’s employment pursuant to this Agreement may
be terminated at any time in accordance with Section 6.  The period from the
Effective Date through the expiration of this Agreement or, if sooner, the
termination of Executive’s employment pursuant to this Agreement, regardless of
the time or reason for such termination, shall be referred to herein as the
“Employment Period.”

 

5.                                      Reimbursement of Business Expenses;
Benefits; Relocation Allowance. Subject to the terms and conditions of this
Agreement, Executive shall be entitled to the following reimbursements and
benefits during the Employment Period:

 

(a)                                 Reimbursement of Business Expenses. The
Company agrees to reimburse Executive for Executive’s reasonable
business-related expenses incurred in the performance of Executive’s duties
under this Agreement; provided that Executive timely submits all documentation
for such reimbursement, as required by Company policy in effect from
time-to-time.  Any reimbursement of expenses under this Section 5(a) or
Section 12 shall be made by the Company upon or as soon as practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of Executive’s taxable year following the
taxable year in which the expense is incurred by Executive); provided, however,
that, upon the termination of Executive’s employment with the Company, in no
event shall any additional reimbursement be made prior to the date that is six
months after the date of such termination (or, if earlier, prior to the date of
Executive’s death) to the extent such payment delay is required under
Section 409A(a)(2)(B) of the Internal Revenue Code.  In no event shall any
reimbursement be made to Executive for such expenses after the date that is five
years after the date of the termination of Executive’s employment with the
Company.  Executive is not permitted to receive a payment in lieu of
reimbursement under this Section 5(a) or Section 12.

 

(b)                                 Benefits. Executive shall be eligible to
participate in the same benefit plans or fringe benefit policies in which other
similarly situated Company employees are eligible to participate, subject to
applicable eligibility requirements and the terms and conditions of such plans
and policies as in effect from time to time.  The Company shall not, by reason
of this Section 5(b), be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing, any such plan or policy, so long as such
changes are similarly applicable to similarly situated Company employees
generally.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Relocation Allowance.

 

(i)                                     On the first regular pay date following
the Effective Date, the Company will pay to Executive a lump sum cash payment
equal to $100,000 (the “Relocation Allowance”).  If Executive’s employment
hereunder terminates pursuant to Section 6(a) or 6(e) prior to the first
anniversary of the Effective Date, then Executive shall be required to, and
expressly promises to, repay the Relocation Allowance and, if previously paid to
Executive, the Relocation Gross-Up Amount (as defined below), in each case
within 30 days following the date of the termination of Executive’s employment
(the “Termination Date”).  In the event such a repayment is required, Executive
consents to the Company deducting some or all of the repayment amount from sums
otherwise owed by the Company to Executive, and in signing below, Executive
hereby expressly authorizes such a deduction. The Company’s election not to make
a deduction of any repayment amount shall not waive Executive’s repayment
obligation described in this Section 5(c)(i).

 

(ii)                                  On the first regular pay date following
the date that is seven months after the Effective Date, unless Executive’s
employment hereunder terminates pursuant to Section 6(a) or 6(e) prior to such
pay date, the Company will provide Executive with a lump sum payment equal to
the Relocation Gross-up Amount (as defined below).  As used herein, the term
“Relocation Gross-up Amount” means an amount such that after payment by
Executive of all federal, state, and local income taxes (in each case, based on
the highest marginal income tax rate applicable to individuals in 2018) and
Medicare hospital insurance taxes (based on the maximum Medicare hospital
insurance tax rate applicable to individuals in 2018) imposed on the Relocation
Gross-up Amount, Executive retains an amount of the Relocation Gross-up Amount
equal to the federal, state, and local income taxes (in each case, based on the
highest marginal income tax rate applicable to individuals in 2018) and Medicare
hospital insurance taxes (based on the maximum Medicare hospital insurance tax
rate applicable to individuals in 2018) imposed on the portion of the Relocation
Allowance equal to the aggregate amount of Executive’s Qualifying Expenses.  As
used herein, the term “Qualifying Expenses” means documented relocation expenses
(including expenses related to exploratory house hunting trips, temporary
living, final moving, shipping household goods, storing household goods, house
hunting assistance, and commissions paid on the sale of Executive’s existing
home in Dallas, Texas).

 

(iii)                               The Company shall reimburse Executive for
Executive’s reasonable expenses associated with Executive’s travel between the
Executive’s residence in Dallas, Texas and the Company’s offices in Bethesda,
Maryland during the period beginning on the Effective Date and ending on
August 1, 2018, so long as Executive submits all documentation for such expenses
within 30 days following the date on which the applicable expense is incurred by
Executive, as required by the Company’s expense reimbursement policies as in
effect from time to time.

 

(d)                                 Temporary Housing.  The Company shall
reimburse Executive for Executive’s reasonable lodging expenses incurred while
working in the Company’s offices in Bethesda, Maryland during the first six
months of the Initial Term, so long as Executive submits all documentation for
such expenses within 30 days following the date on which the applicable

 

4

--------------------------------------------------------------------------------


 

expense is incurred by Executive, as required by the Company’s expense
reimbursement policies as in effect from time to time.

 

6.                                      Termination of Employment.

 

(a)                                 Company’s Right to Terminate Executive’s
Employment for Cause.  The Company shall have the right to terminate Executive’s
employment at any time for “Cause”.  For purposes of this Agreement, “Cause”
shall mean Executive’s:

 

(i)                                     material breach of any policy
established by the Company or any of its Affiliates that (x) pertains to health
and safety and (y) is applicable to Executive;

 

(ii)                                  engaging in acts of disloyalty to the
Company or its Affiliates, including fraud, embezzlement, theft, commission of a
felony, or proven dishonesty; or

 

(iii)                               willful misconduct in the performance of, or
willful failure to perform a material function of, his duties under this
Agreement.

 

(b)                                 Company’s Right to Terminate for
Convenience.  The Company shall have the right to terminate Executive’s
employment without Cause, at any time and for any reason or no reason at all.

 

(c)                                  Executive’s Right to Terminate for Good
Reason.  Executive shall have the right to terminate his employment with the
Company at any time for “Good Reason”.  For purposes of this Agreement, “Good
Reason” shall mean:

 

(i)                                     a material diminution in Executive’s
authority, duties, title, or responsibilities;

 

(ii)                                  a material diminution in Executive’s Base
Salary, Minimum Target Annual Bonus, or Target Annual LTIP Award;

 

(iii)                               the relocation of the geographic location of
Executive’s principal place of employment by more than 100 miles from the
location of Executive’s principal place of employment as of the Effective Date;
or

 

(iv)                              the Company’s delivery of a written notice of
non-renewal of this Agreement to Executive.

 

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied:  (A) the condition described in Section 6(c)(i), (ii),
(iii), or (iv) giving rise to Executive’s termination of his employment must
have arisen without Executive’s written consent; (B) Executive must provide
written notice to the Company of such condition within 30 days of the date on
which Executive knew of the existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (D) the date of Executive’s termination of his
employment must occur within 30 days after the end of such cure period.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Death or Disability. Upon the death or
Disability of Executive, Executive’s employment with the Company shall terminate
with no further obligation under this Agreement of either party, or their
successors in interest; provided that the Company shall pay to the estate of
Executive (in the event of Executive’s death) any amounts due under this
Agreement.  For purposes of this Agreement, a “Disability” shall exist if
Executive is unable to perform the essential functions of his position, with
reasonable accommodation (if applicable), due to an illness or physical or
mental impairment or other incapacity that continues for a period in excess of
90 days, whether consecutive or not, in any period of 365 consecutive days.  The
determination of a Disability will be made by the Company after obtaining an
opinion from a doctor of the Company’s choosing.  Executive agrees to provide
such information and participate in such examinations as may be reasonably
required by said doctor in order to form his or her opinion.  If requested by
the Company, Executive shall submit to a mental or physical examination to be
performed by an independent physician selected by the Company to assist the
Company in making such determination.

 

(e)                                  Executive’s Right to Terminate for
Convenience.  Executive shall have the right to terminate his employment with
the Company for convenience at any time upon 60 days’ advance written notice to
the Company; provided that if Executive provides a notice of termination
pursuant to this Section 6(e), the Company may designate an earlier termination
date than that specified in Executive’s notice.  The Company’s designation of
such an earlier date will not change the nature of Executive’s termination,
which will still be deemed a voluntary resignation by Executive pursuant to this
Section 6(e).

 

(f)                                   Effect of Termination.

 

(i)                                     If Executive’s employment hereunder
shall terminate (1) pursuant to Section 4 at the expiration of the then-existing
Initial Term or Renewal Term, as applicable, as a result of a non-renewal of
this Agreement by Executive or (2) pursuant to Section 6(a) or 6(e) or due to
Executive’s death pursuant to Section 6(d), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to
(x) payment of all earned, unpaid Base Salary within 30 days of his last day of
employment, or earlier if required by law, (y) reimbursement for all incurred
but unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 5(a) and Section 12, and (z) benefits to which Executive
may be entitled pursuant to the terms of any plan or policy described in
Sections 5(b), 5(c)(iii) or 5(d).

 

(ii)                                  If Executive’s employment terminates
pursuant to Section 6(b) or 6(c) or due to Disability pursuant to Section 6(d),
then all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that (1) Executive
shall be entitled to receive the compensation and benefits described in clauses
(x) through (z) of Section 6(f)(i); and (2) if Executive executes, on or before
the Release Expiration Date (as defined below), and does not revoke within the
time provided by the Company to do so, a release of all claims in a form
satisfactory to the Company (which shall be substantially similar to the form of
release attached hereto as Exhibit A) (the “Release”)), then, provided that
Executive abides by the terms of Sections 7, 8, 9, 10, and 12:

 

6

--------------------------------------------------------------------------------


 

(A)                               The Company shall pay to Executive an amount
(the “Severance Payment”) equal to the greater of (x) the product of (A) 1.0
(or, if such termination occurs within 12 months following a Change in Control
(as defined below), 1.5) and (B) sum of Executive’s Base Salary as in effect on
the Termination Date and Executive’s Target Annual Bonus as of the Termination
Date or (y) the Initial Term Multiplier (as defined below), multiplied by the
sum of Executive’s Base Salary as in effect on the Termination Date and
Executive’s Target Annual Bonus as of the Termination Date.  As used herein, the
“Initial Term Multiplier” means the number of complete calendar months remaining
in the Initial Term, if any, divided by 12.  The Severance Payment will be
divided into 12 (or, if greater, a number equal to the number of complete
calendar months remaining in the Initial Term) substantially equal installments;
provided, however, that if such termination occurs within 12 months following a
Change in Control, the Severance Payment will be divided into 18 (or, if
greater, a number equal to the number of complete calendar months remaining in
the Initial Term) substantially equal installments.  On the Company’s first
regularly scheduled pay date that is on or after the date that is 60 days after
the Termination Date, the Company shall pay to Executive, without interest, a
number of such installments equal to the number of such installments that would
have been paid during the period beginning on the Termination Date and ending on
the Company’s first regularly scheduled pay date that is on or after the date
that is 60 days after the Termination Date had the installments been paid on a
monthly basis commencing on the Company’s first regularly scheduled pay date
coincident with or next following the Termination Date, and each of the
remaining installments shall be paid on a monthly basis thereafter; provided,
however, that (1) to the extent, if any, that the aggregate amount of the
installments of the Severance Payment and any payments under
Section 6(f)(ii)(C) that would otherwise be paid pursuant to the preceding
provisions of this Section 6(f)(ii)(A) or Section 6(f)(ii)(C), as applicable,
after March 15 of the calendar year following the calendar year in which the
Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the Severance Payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess), and (2) all remaining installments of the Severance Payment, if any,
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A) after December 31 of the calendar year following the
calendar year in which the Termination Date occurs shall be paid with the
installment of the Severance Payment, if any, due in December of the calendar
year following the calendar year in which the Termination Date occurs;

 

(B)                               All outstanding awards granted to Executive
pursuant to the LTIP prior to the Termination Date that remain unvested as of
the Termination Date shall immediately become fully vested as of the Termination
Date; provided, however, that with respect to any such LTIP awards that were
granted subject to a

 

7

--------------------------------------------------------------------------------


 

performance requirement (other than continued service by Executive) that has not
been satisfied and certified by the Partners Board (or a committee thereof) as
of the Termination Date, then (1) if the Termination Date occurs within six
months prior to the expiration of the performance period applicable to such LTIP
award, such LTIP award shall become vested based on actual performance upon the
expiration of such performance period; and (2) if the Termination Date occurs at
any other time during the performance period applicable to such LTIP award, such
LTIP award shall become vested as of the Termination Date based on target
performance.

 

(C)                               If Executive timely and properly elects to
continue coverage for Executive and Executive’s spouse and eligible dependents,
if any, under the Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), similar in the
amounts and types of coverage provided by the Company to Executive prior to the
Termination Date, then during the COBRA Continuation Period (as defined below),
the Company shall promptly reimburse Executive on a monthly basis for the entire
amount Executive pays to effect and continue such coverage (“COBRA Benefit”).
Each payment of the COBRA Benefit shall be paid to Executive on the Company’s
first regularly scheduled pay date in the calendar month immediately following
the calendar month in which Executive submits to the Company documentation of
the applicable premium payment having been paid by Executive, which
documentation shall be submitted by Executive to the Company within 30 days
following the date on which the applicable premium payment is paid. 
Notwithstanding anything in the preceding provisions of this
Section 6(f)(ii)(C) to the contrary, (x) the election of COBRA continuation
coverage and the payment of any premiums due with respect to such COBRA
continuation coverage will remain Executive’s sole responsibility, and the
Company will assume no obligation for payment of any such premiums relating to
such COBRA continuation coverage and (y) if the provision of the benefit
described in this Section 6(f)(ii)(C) cannot be provided in the manner described
above without penalty, tax, or other adverse impact on the Company, then the
Company and Executive shall negotiate in good faith to determine an alternative
manner in which the Company may provide a substantially equivalent benefit to
Executive without such adverse impact on the Company.  As used herein, the
“COBRA Continuation Period” shall mean the period beginning on the first day of
the first calendar month following the Termination Date and continuing for a
number of months thereafter equal to the greater of (A) 12 months (or, if such
termination occurs within 12 months following a Change in Control, 18 months) or
(B) the number of months remaining in the Initial Term, up to a maximum of 18
months; provided, however, that the COBRA Continuation Period shall immediately
terminate upon the earlier of (1) the time Executive becomes eligible to be
covered under a group health plan sponsored by another employer (and Executive
shall promptly notify the Company in the event that Executive becomes so
eligible) or (2) the date Executive is no longer eligible to receive COBRA
continuation coverage.  If (i) Executive’s employment terminates prior to the
date that is 18 months after the Effective Date and (ii) Executive has not
become eligible to be covered under a group health plan sponsored by another
employer by the earlier of end of the COBRA Continuation Period or December 1 of
the calendar

 

8

--------------------------------------------------------------------------------


 

year following the calendar year in which the Termination Date occurs (such
earlier date being the “COBRA Payment Trigger Date”), then, on the Company’s
first regularly scheduled pay date following the COBRA Payment Trigger Date (but
in no event later than December 31 of the calendar year following the calendar
year in which the Termination Date occurs), the Company shall pay to Executive a
lump sum cash payment equal to (a) the amount Executive paid to effect and
continue coverage for himself and his spouse and eligible dependents, if any,
under the Company’s group health plan for the complete calendar month next
preceding the COBRA Payment Trigger Date, multiplied by (b) the number of
complete calendar months remaining in the Initial Term as of the Termination
Date, minus 18.

 

(iii)                               Executive acknowledges his understanding
that if the Release is not executed and returned to the Company on or before the
Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Executive, then Executive shall not
be entitled to any payments or benefits pursuant to Section 6(f)(ii).  As used
herein, the “Release Expiration Date” is that date that is 21 days following the
date upon which the Company delivers the Release to Executive (which shall occur
no later than seven days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.

 

(iv)                              For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of one or more of the following transactions:

 

(A)                               the sale or disposal by Holdings of all or
substantially all of its assets to any person other than an Affiliate of
Holdings;

 

(B)                               the merger or consolidation of Holdings with
or into another partnership, corporation, or other entity, other than a merger
or consolidation in which the unitholders in Holdings immediately prior to such
transaction retain a greater than 50% equity interest in the surviving entity;

 

(C)                               the failure of Riverstone Holdings LLC and its
Affiliates (collectively, “Riverstone”) to possess, directly or indirectly, the
power to direct or cause the direction of the management and policies of
Holdings, whether through the ownership of voting securities, by contract, or
otherwise; or

 

(D)                               the occurrence of one or more of the following
events:

 

(1)                                 the sale or disposal by the MLP of all or
substantially all of its assets to any person other than an Affiliate of the
MLP;

 

(2)                                 the merger or consolidation of the MLP with
or into another partnership, corporation, or other entity, other than a merger
or consolidation in which the unitholders in the MLP immediately prior to such
transaction retain a greater than 50% equity interest in the surviving entity;
or

 

9

--------------------------------------------------------------------------------


 

(3)                                 the failure of Riverstone to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the MLP, whether through the ownership of voting
securities, by contract, or otherwise.

 

(g)                                  Meaning of Termination of Employment.  For
all purposes of this Agreement, Executive shall be considered to have terminated
employment with the Company when Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code; provided, however, that whether such a separation from service has
occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than 25%
of the average level of bona fide services provided in the immediately preceding
36 months.

 

7.                                      Conflicts of Interest; Disclosure of
Opportunities.  Executive agrees that he shall promptly disclose to the Holdings
Board any conflict of interest involving Executive upon Executive becoming aware
of such conflict.  Executive further agrees that, throughout the Employment
Period and for one year thereafter, he shall offer to the Company and its
Affiliates, as applicable, all business opportunities relating to the
acquisition, development, ownership, and operation of facilities which collect,
process, and transform wood-based biomass into renewable energy feedstock,
including wood pellets, regardless of where such business opportunities arise.

 

8.                                      Confidentiality.  Executive acknowledges
and agrees that, in the course of his employment with the Company, he will be
provided with, and have access to, new and valuable Confidential Information (as
defined below).  In consideration of Executive’s receipt and access to such
Confidential Information and in exchange for other valuable consideration
provided hereunder, and as a condition of Executive’s employment hereunder,
Executive agrees to comply with this Section 8.

 

(a)                                 Executive covenants and agrees, both during
the Employment Period and thereafter that, except as expressly permitted by this
Agreement or by directive of the Holdings Board, he shall not disclose any
Confidential Information to any Person and shall not use any Confidential
Information except for the benefit of the Company or any of its Affiliates. 
Executive shall take all reasonable precautions to protect the physical security
of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is stored).  The
covenants in this Section 8(a) shall apply to all Confidential Information,
whether now known or later to become known to Executive during the Employment
Period.

 

(b)                                 Notwithstanding Section 8(a), Executive may
make the following disclosures and uses of Confidential Information:

 

(i)                                     disclosures to other executives or
employees of the Company or its Affiliates who have a need to know the
information in connection with the business of the Company or its Affiliates;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  disclosures and uses that are incidental
to Executive’s provision of services to the Company and its Affiliates
consistent with the terms of this Agreement or that are approved by the Holdings
Board;

 

(iii)                               disclosures for the purpose of complying
with any applicable laws or regulatory requirements; or

 

(iv)                              disclosures that Executive is legally
compelled to make by deposition, interrogatory, request for documents, subpoena,
civil investigative demand, order of a court of competent jurisdiction, or
similar process, or otherwise by law.

 

(c)                                  Upon the expiration of the Employment
Period and at any other time upon request of the Company, Executive shall
surrender and deliver to the Company all documents (including electronically
stored information) and other material of any nature containing or pertaining to
all Confidential Information in Executive’s possession and shall not retain any
such document or other material.  Within 10 days of any such request, Executive
shall certify to the Company in writing that all such materials have been
returned to the Company.

 

(d)                                 All non-public information, designs, ideas,
concepts, improvements, product developments, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed, or acquired by
Executive, individually or in conjunction with others, during the period
Executive is or has been employed or affiliated with the Company or any of its
Affiliates (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to the Company’s or any of its
Affiliates’ business or properties, products, or services (including all such
information relating to corporate opportunities, business plans, trade secrets,
strategies for developing business and market share, research, financial and
sales data, pricing terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within customers’ organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks) is defined as “Confidential Information.”  Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voicemail, electronic databases, maps, drawings, architectural
renditions, models, and all other writings or materials of any type including or
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions, and other similar forms of expression are and shall be the sole and
exclusive property of the Company or its Affiliates and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement.

 

(e)                                  Nothing in this Agreement shall prohibit or
restrict Executive from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law, (ii) responding to any inquiry or
legal process directed to Executive individually from any such Governmental
Authorities, (iii) testifying, participating, or otherwise assisting in an
action or proceeding by any such Governmental Authorities relating to a possible
violation of law, or (iv) making any other disclosures that are protected under
the whistleblower provisions of any applicable law.  Additionally, pursuant to
the federal Defend Trade Secrets Act

 

11

--------------------------------------------------------------------------------


 

of 2016, Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(x) is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law, or (y) is made to
Executive’s attorney in relation to a lawsuit for retaliation against Executive
for reporting a suspected violation of law, or (z) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Nor does this Agreement require Executive to obtain prior
authorization from the Company or its Affiliates before engaging in any conduct
described in this Section 8(e), or to notify the Company or its Affiliates that
Executive has engaged in any such conduct.

 

9.                                      Non-Competition.

 

(a)                                 The Company shall provide Executive access
to Confidential Information for use only during the Employment Period, and
Executive acknowledges and agrees that the Company will be entrusting him, in
his unique and special capacity, with continuing to develop the goodwill of the
Company, and in consideration thereof and in consideration of the access to
Confidential Information, and as a condition of Executive’s employment
hereunder, Executive has voluntarily agreed to the covenants set forth in this
Section 9.  Executive further agrees and acknowledges that the limitations and
restrictions set forth herein, including the geographical and temporal
restrictions on certain competitive activities, are reasonable in all respects
and are material and substantial parts of this Agreement intended and necessary
to protect the Company’s legitimate business interests, including the
preservation of its Confidential Information and goodwill.

 

(b)                                 Executive agrees that, during the period set
forth in Section 9(c) below, he shall not, without the prior written approval of
the Company, directly or indirectly, for himself or on behalf of or in
conjunction with any other person or entity of whatever nature:

 

(i)                                     engage or participate within the Market
Area in competition with the Company in any business in which either the Company
or its Protected Affiliates engaged in, or had plans to become engaged in of
which Executive was aware during the Employment Period or the period set forth
in Section 9(c) below, which business includes the acquisition, development,
ownership, and operation of facilities that collect, process, and transform
wood-based biomass into renewable energy feedstock, including wood pellets (the
“Business”).  As used herein, the term “Protected Affiliates” means any
Affiliate of the Company for which Executive provided services during the
Employment Period, or about which Executive obtained Confidential Information
during the Employment Period.

 

(ii)                                  appropriate any Business Opportunity of,
or relating to, the Company or its Affiliates located in the Market Area, or
engage in any activity that is detrimental to the Company or its Affiliates or
that limits the Company’s or an Affiliate’s ability to fully exploit such
Business Opportunities or prevents the benefits of such Business Opportunities
from accruing to the Company or its Affiliates; or

 

12

--------------------------------------------------------------------------------


 

(iii)                               solicit any employee of the Company or its
Affiliates to terminate his or her employment therewith.

 

(c)                                  Timeframe of Non-Competition and
Non-Solicitation Agreement.  Executive agrees that the covenants of this
Section 9 shall be enforceable during the Employment Period and for a period of
one (1) year following the termination of the Employment Period, regardless of
the reason for such termination.

 

(d)                                 Because of the difficulty of measuring
economic losses to the Company and its Affiliates as a result of a breach of the
foregoing covenants, and because of the immediate and irreparable damage that
could be caused to the Company and its Affiliates for which they would have no
other adequate remedy, Executive agrees that the foregoing covenant may be
enforced by the Company and its Affiliates, in the event of breach by him, by
injunctions and restraining orders and that such enforcement shall not be the
Company’s and its Affiliates’ exclusive remedy for a breach but instead shall be
in addition to all other rights and remedies available to the Company and its
Affiliates, both at law and in equity.

 

(e)                                  The covenants in this Section 9 are
severable and separate, and the unenforceability of any specific covenant (or
any portion thereof) shall not affect the provisions of any other covenant (or
any portion thereof).  Moreover, in the event any court of competent
jurisdiction or arbitrator, as applicable, shall determine that the scope, time,
or territorial restrictions set forth in this Section 9 are unreasonable, then
it is the intention of the parties that such restrictions be enforced to the
fullest extent that the court or arbitrator deems reasonable, and this Agreement
shall thereby be reformed.

 

(f)                                   For purposes of this Section 9, the
following terms shall have the following meanings:

 

(i)                                     “Business Opportunity” shall mean any
commercial, investment, or other business opportunity relating to the Business.

 

(ii)                                  “Market Area” shall mean any location or
geographic area within 75 miles of a location where the Company or its
Affiliates conducts Business, or has plans to conduct Business of which
Executive is aware, during the Employment Period.

 

(g)                                  All of the covenants in this Section 9
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants.

 

10.                               Ownership of Intellectual Property.  Executive
agrees that the Company or its applicable Affiliate shall own, and Executive
agrees to assign and does hereby assign, all right, title, and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas, and
information authored, created, contributed to, made, or conceived or reduced to
practice, in whole or in part, by Executive during the period that Executive is
or has been employed or affiliated with the Company or any of its Affiliates
that either (a) relate,

 

13

--------------------------------------------------------------------------------


 

at the time of conception, reduction to practice, creation, derivation, or
development, to the Company’s or any of its Affiliates’ business or actual or
anticipated research or development, or (b) were developed on any amount of the
Company’s time or with the use of any of the Company’s or its Affiliates’
equipment, supplies, facilities, or trade secret information (all of the
foregoing collectively referred to as “Company Intellectual Property”), and
Executive will promptly disclose all Company Intellectual Property to the
Company.  All of Executive’s works of authorship and associated copyrights
created during the Employment Period and in the scope of Executive’s employment
shall be deemed to be “works made for hire” within the meaning of the Copyright
Act.  Executive agrees to perform, during and after the Employment Period, all
reasonable acts deemed necessary by the Company to assist the Company or its
applicable Affiliate, at the Company’s or such Affiliate’s expense, in obtaining
and enforcing its rights throughout the world in the Company Intellectual
Property.  Such acts may include, but are not limited to, execution of documents
and assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

 

11.                               Arbitration.

 

(a)                                 Subject to Section 11(d), any dispute,
controversy, or claim between Executive and the Company or any of its Affiliates
arising out of or relating to this Agreement or Executive’s employment with the
Company or services provided to any Affiliate of the Company will be finally
settled by arbitration in New York, New York before, and in accordance with the
rules for the resolution of employment disputes then in effect of, the American
Arbitration Association (“AAA”).  The arbitration award shall be final and
binding on both parties.

 

(b)                                 Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA.  The Arbitrator shall
expeditiously (and, if possible, within 90 days after the selection of the
Arbitrator) hear and decide all matters concerning the dispute.  Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony, and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony, and evidence requested by
the Arbitrator, except to the extent any information so requested is
proprietary, subject to a third-party confidentiality restriction, or to an
attorney-client or other privilege), and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be rendered
in writing, be final and binding upon the disputing parties, and the parties
agree that judgment upon the award may be entered by any court of competent
jurisdiction; provided that the parties agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award punitive or exemplary damages to any disputing party.

 

(c)                                  Each side shall share equally the cost of
the arbitration and bear its own costs and attorneys’ fees incurred in
connection with any arbitration, unless the Arbitrator determines that
compelling reasons exist for allocating all or a portion of such costs and fees
to the other side.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding Section 11(a), an
application for emergency or temporary injunctive relief by either party
(including any such application to enforce the provisions of Sections 8, 9, or
10 herein) shall not be subject to arbitration under this Section 11; provided,
however, that the remainder of any such dispute (beyond the application for
emergency or temporary injunctive relief) shall be subject to arbitration under
this Section.

 

(e)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 11, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(f)                                   Nothing in this Section 11 shall prohibit
a party to this Agreement from (i) instituting litigation to enforce any
arbitration award or (ii) joining another party to this Agreement in a
litigation initiated by a person or entity that is not a party to this
Agreement.

 

12.                               Defense of Claims.  Executive agrees that,
during the Employment Period and thereafter, upon reasonable request from the
Company, Executive will cooperate with the Company or its Affiliates in the
defense of any claims or actions that may be made by or against the Company or
its Affiliates that relate to Executive’s actual or prior areas of
responsibility, except if Executive’s reasonable interests are adverse to the
Company or its Affiliate(s), as applicable, in such claim or action.  The
Company agrees to pay or reimburse Executive for all of Executive’s reasonable
travel and other direct expenses incurred, or to be reasonably incurred, to
comply with Executive’s obligations under this Section 12, provided Executive
provides reasonable documentation of same and obtains the Company’s prior
approval for incurring such expenses.

 

13.                               Withholdings.  The Company may withhold and
deduct from any payments made or to be made pursuant to this Agreement (a) all
federal, state, local, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Executive.

 

14.                               Title and Headings; Construction.  Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define, or otherwise affect the provisions hereof.  Any and all
Exhibits or Attachments referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes.  The words
“herein,” “hereof,” “hereunder,” and other compounds of the word “here” shall
refer to the entire Agreement and not to any particular provision hereof.  The
use herein of the word “including” following any general statement, term, or
matter shall not be construed to limit such statement, term, or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term, or matter.  Unless the context requires otherwise, all
references herein to an agreement, instrument, or other document shall be deemed
to refer to such agreement, instrument, or other document as amended,
supplemented, modified, and restated from time to time to the extent permitted
by the provisions thereof.  All references to “dollars” or “$” in this Agreement

 

15

--------------------------------------------------------------------------------


 

refer to United States dollars.  Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

15.                               Applicable Law; Submission to Jurisdiction. 
This Agreement shall in all respects be construed according to the laws of the
State of New York without regard to the conflict of law principles thereof. 
With respect to any claim or dispute related to or arising under this Agreement,
the parties hereby consent to the arbitration provisions of Section 11 above and
recognize and agree that should any resort to a court be necessary and permitted
under this Agreement, then they consent to the exclusive jurisdiction, forum,
and venue of the state and federal courts located in New York, New York.

 

16.                               Entire Agreement and Amendment.  This
Agreement contains the entire agreement of the parties with respect to the
matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof.  Without limiting the scope
of the preceding sentence, all understandings and agreements preceding the
Effective Date and relating to the subject matter hereof are hereby null and
void and of no further force or effect, and this Agreement shall supersede all
other agreements, written or oral, that purport to govern the terms of
Executive’s employment (including Executive’s compensation) with the Company or
any of its Affiliates.  This Agreement may be amended only by a written
instrument executed by both parties hereto.

 

17.                               Waiver of Breach.  Any waiver of this
Agreement must be executed by the party to be bound by such waiver.  No waiver
by either party hereto of a breach of any provision of this Agreement by the
other party, or of compliance with any condition or provision of this Agreement
to be performed by such other party, will operate or be construed as a waiver of
any subsequent breach by such other party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of either party
hereto to take any action by reason of any breach will not deprive such party of
the right to take action at any time while such breach continues.

 

18.                               Assignment.  This Agreement is personal to
Executive, and neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise transferred by Executive.  The Company may
assign this Agreement to any successor (whether by merger, purchase, or
otherwise) to all or substantially all of the equity, assets, or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

 

19.                               Affiliates.  For purposes of this Agreement,
the term “Affiliates” is defined as any person or entity Controlling, Controlled
by, or Under Common Control with the Company.  The term “Control,” including the
correlative terms “Controlling,” “Controlled By,” and “Under Common Control
with,” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract, or otherwise) of a
person or entity.  For the purposes of the preceding sentence, Control shall be
deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation, more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership, or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), or (c) in the case of any other person or entity, more than 50%
of the economic or beneficial interest therein.

 

16

--------------------------------------------------------------------------------


 

20.                               Notices.  Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, in each case, to the
following address, as applicable:

 

(1)                                If to the Company, addressed to:

 

Enviva Management Company, LLC

7200 Wisconsin Ave.
Suite 1000
Bethesda, MD 20814
Attention:  General Counsel

 

(2)                                 If to Executive, addressed to the most
recent address the Company has in its employment records for Executive.

 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, including by facsimile or “.pdf” or similar
electronic format, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.  Each counterpart may consist of a copy hereof containing multiple
signature pages, each signed by one party, but together signed by both parties
hereto.

 

22.                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Company and Executive prior to the termination of
Executive’s employment, any termination of Executive’s employment shall
constitute (a) an automatic resignation of Executive as an officer of the
Company, Holdings GP, and each other Affiliate of the Company, as applicable,
(b) an automatic resignation of Executive from the board of directors (or
similar governing body) of the Company or any Affiliate of the Company (if
applicable), and (c) an automatic resignation from the board of directors or any
similar governing body of any corporation, limited liability entity, or other
entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as the
Company’s or such Affiliate’s designee or other representative (if applicable).

 

23.                               Effect of Termination.  The provisions of
Sections 6(f), 7-12, 22, and 24 and those provisions necessary to interpret and
enforce them, shall survive any termination of the employment relationship
between Executive and the Company.

 

24.                               Third-Party Beneficiaries.  Each Affiliate of
the Company shall be a third-party beneficiary of Executive’s obligations under
Sections 7, 8, 9, 10, and 22 and shall be entitled to enforce such obligations
as if a party hereto.

 

25.                               Severability.  Subject to Section 9(e), if an
arbitrator or court of competent jurisdiction determines that any provision of
this Agreement (or part thereof) is invalid or unenforceable, then the
invalidity or unenforceability of that provision (or part thereof) shall not
affect the validity or enforceability of any other provision (or part thereof)
of this Agreement, and all other provisions (or part thereof) shall remain in
full force and effect.

 

17

--------------------------------------------------------------------------------


 

26.                               Section 409A.  Notwithstanding any provision
of this Agreement to the contrary, all provisions of this Agreement are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Notwithstanding any provision in this Agreement
to the contrary, if any payment or benefit provided for herein would be subject
to additional taxes and interest under Section 409A if Executive’s receipt of
such payment or benefit is not delayed until the earlier of (i) the date of
Executive’s death or (ii) the date that is six months after the Termination Date
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to Executive (or Executive’s estate, if applicable) until the
Section 409A Payment Date.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall the Company
or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

[The remainder of this page was left blank intentionally; the signature
page follows.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, effective for all purposes as
provided above.

 

 

EXECUTIVE

 

 

 

/s/ Shai Even

 

Shai Even

 

 

 

ENVIVA MANAGEMENT COMPANY, LLC

 

 

 

By:

/s/ William H. Schmidt, Jr.

 

Name:

William H. Schmidt, Jr.

 

Title:

Executive Vice President,

 

 

Corporate Development and

 

 

General Counsel

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

(SHAI EVEN)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as
of                      , by and between Shai Even (“Executive”) and Enviva
Management Company, LLC (the “Company”).  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Employment Agreement.

 

(a)                                 For good and valuable consideration,
including the Company’s provision of certain severance payments (or a portion
thereof) to Executive in accordance with Section 6(f)(ii) of the Employment
Agreement, Executive hereby releases, discharges, and forever acquits (A) the
Company, its Affiliates and subsidiaries, (B)                  ,
                 ,                 , and their respective Affiliates and
subsidiaries and (C) the past, present, and future stockholders, officers,
members, partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors, and assigns of the entities specified in
clauses (A) and (B) above, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of the execution of this Agreement including, without limitation,
(1) any alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (ii) Title VII of the Civil Rights
Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981
through 1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended; (vi) the Immigration Reform
Control Act, as amended; (vii) the Americans with Disabilities Act of 1990, as
amended; (viii) the National Labor Relations Act, as amended; (ix) the
Occupational Safety and Health Act, as amended; (x) the Family and Medical Leave
Act of 1993; (xi) any federal, state, or local anti-discrimination law;
(xii) any federal, state, or local wage and hour law; (xiii) any other local,
state, or federal law, regulation, or ordinance; and (xiv) any public policy,
contract, tort, or common law claim; (2) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in or with respect to a
Released Claim; (3) any and all rights, benefits, or claims Executive may have
under any employment contract, incentive compensation plan, or equity incentive
plan with any Company Party or to any ownership interest in any Company Party
except as expressly provided: (I) in Section 6(f)(ii) of the Employment
Agreement; and (II) pursuant to the terms of any equity compensation agreement
between Executive and a Company Party (including any Award Agreement (as defined
in the LTIP) relating to an award granted to Executive pursuant to the LTIP),
and (4) any claim for compensation or benefits of any kind not expressly set
forth in the Employment Agreement or any equity compensation agreement
(collectively, the “Released Claims”).  In no event shall the Released Claims
include (a) any claim that arises after the date of this Agreement, (b) any
claim to vested benefits under an employee benefit plan or equity compensation
plan, or (c) any claims for contractual payments under Section 5(a) or
Section 6(f)(ii) of the Employment Agreement.  This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

whether they actually exist, are expressly settled, compromised, and waived.  By
signing this Agreement, Executive is bound by it.  Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement.  This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit.  Notwithstanding the release of liability
contained herein, nothing in this Agreement prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission, National Labor
Relations Board, Occupational Safety and Health Administration, Securities and
Exchange Commission, Financial Industry Regulatory Authority (FINRA), or any
other federal, state, or local governmental agency, authority, or commission
(each, a “Governmental Agency”) or participating in any investigation or
proceeding conducted by any Governmental Agency.  Executive understands that
this Agreement does not limit Executive’s ability to communicate with any
Governmental Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Governmental Agency (including by providing
documents or other information to a Governmental Agency) without notice to the
Company or any other Company Party.  This Agreement does not limit Executive’s
right to receive an award from a Governmental Agency for information provided to
a Governmental Agency.  THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE
OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

(b)                                 Executive agrees not to bring or join any
lawsuit or arbitration proceeding against any of the Company Parties in any
court relating to any of the Released Claims.  Executive represents that
Executive has not brought or joined any lawsuit or filed any charge or claim
against any of the Company Parties in any court or before any government agency
and has made no assignment of any rights Executive has asserted or may have
against any of the Company Parties to any person or entity, in each case, with
respect to any Released Claims.

 

(c)                                  By executing and delivering this Agreement,
Executive acknowledges that:

 

(i)                                     He has carefully read this Agreement;

 

(ii)                                  He has had at least [twenty-one (21)]
[forty-five (45)] days to consider this Agreement before the execution and
delivery hereof to the Company [Add if 45 days applies: , and he acknowledges
that attached to this Agreement are (1) a list of the positions and ages of
those employees selected for termination (or participation in the exit incentive
or other employment termination program); (2) a list of the ages of those
employees not selected for termination (or participation in such program); and
(3) information about the unit affected by the employment termination program of
which his termination was a part, including any eligibility factors for such
program and any time limits applicable to such program];

 

(iii)                               He has been and hereby is advised in writing
that he may, at his option, discuss this Agreement with an attorney of his
choice and that he has had adequate opportunity to do so;

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

(iv)                              He fully understands the final and binding
effect of this Agreement; the only promises made to him to sign this Agreement
are those stated in the Employment Agreement and herein; and he is signing this
Agreement knowingly, voluntarily, and of his own free will, and that he
understands and agrees to each of the terms of this Agreement; and

 

(v)                                 With the exception of any sums that he may
be owed pursuant to Section 6(f)(ii) of the Employment Agreement, he has been
paid all wages and other compensation to which he is entitled under the
Agreement and received all leaves (paid and unpaid) to which he was entitled
during the Employment Period.

 

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven-day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Executive and must be delivered to the General Counsel of the Company before
11:59 p.m., New York, New York time, on the last day of the Release Revocation
Period.  If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio.  No consideration shall be paid if this Agreement is revoked by
Executive in the foregoing manner.

 

Executed on this            day of                  ,        .

 

 

 

 

Shai Even

 

EXHIBIT A-3

--------------------------------------------------------------------------------